Citation Nr: 0731875	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which granted service connection and assigned a 10 
percent rating for the veteran's degenerative disc disease of 
L4-5d.  The veteran appeals for a higher initial rating.  
Thereafter, the case was transferred to the New York, New 
York RO, which is presently handling the current appeal.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims file.  At this hearing, the 
veteran withdrew an appeal for service connection for a right 
knee disability.  See 38 C.F.R. § 20.204 (2006).  Hence, the 
latter issue is no longer in appellate status and this appeal 
is limited to the claim for an initial rating in excess of 10 
percent for degenerative disc disease of L4-5.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his low back 
disability is of greater severity than that contemplated by 
the current 10 percent rating.  

The veteran, in his June 2007 Travel Board Hearing, stated 
that he believed his most recent VA examination is 
significantly dated and does not accurately portray his 
current disability picture.  Upon review of the claims file, 
the Board notes that the veteran was last examined in 
November 2004, approximately three years ago.  While the age 
of an examination does not, in and of itself, require that 
the veteran's case be remanded, the fact that the veteran has 
specifically stated that his condition has worsened since the 
last examination is significant, and the Board will remand 
the claim so that a more current orthopedic examination can 
be afforded.  38 C.F.R. §§ 3.327, 4.40, 4.45 (2007); see 
also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991); DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  

Additionally, the veteran should be contacted and afforded 
another opportunity to identify any relevant treatment 
records which may exist.  If the veteran identifies any such 
records, copies should be obtained before the case is re-
adjudicated.  38 C.F.R. § 3.159(c)(1)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.
 
2.  Ask the veteran to identify any 
additional treatment, VA or private that 
he has had for his low back disability.  
If the veteran responds, obtain copies of 
the identified records and associate them 
with the claims file.  

3.	Schedule the veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
current severity of his service-
connected degenerative disc disease of 
L4-5.  Any tests that are deemed 
necessary should be conducted.  The 
claims file should be furnished to the 
examiner for his or her review.  

The examiner is specifically asked to 
note any and all indicia of radiculopathy 
and/or intervertebral disc syndrome that 
are part and parcel of the veteran's 
service-connected lumbar spine disorder 
or secondary thereto.  To the extent that 
such is indicated, the degree of any 
resulting nerve paralysis or the number, 
if any, of resulting incapacitating 
episodes of intervertebral syndrome (an 
incapacitating episode is defined by 
regulation as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) must be fully described, 
including their duration in weeks and the 
number of such episodes occurring in a 
12-month period.  

This evaluation must also include 
complete range of motion studies of the 
lumbar spine with special attention to 
when, (in terms of degrees of motion), 
the veteran experiences pain, fatigue, 
weakness of any other relevant DeLuca 
factors.  The clinician is requested to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any additional loss of 
function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare- 
ups of such symptoms or any other 
relevant symptoms or signs.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
motion of the lumbar spine.

If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim 
for an initial or staged rating in excess 
of 10 percent for degenerative disc 
disease of L4-5.  If the veteran remains 
dissatisfied with the decision, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



